DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020, 11/20/2019, and 2/23/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10 in the rely filed on 01/05/2022 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abeywardena et al. (U.S Patent Publication No. 2019/0080142; hereinafter “Abeywardena”), in view of Taylor et al. (U.S Patent Publication No. 2015/0347872).

Regarding claim 1, Abeywardena teaches an unmanned aerial vehicle (UAV) comprising: a propulsion system (Abeywardena [0045] the UAV includes propulsion units); a global navigation satellite system (GNSS) sensor (Abeywardena [0147] the navigation system can include receivers and sensors, wherein the system relies on a GPS receiver that receives coordinates from a GPS satellite); a camera (Abeywardena [0084] the image capture device may comprise a camera); and 
a controller including logic that, in response to execution by the controller, causes the UAV to: in response to detecting a loss of tracking by the GNSS sensor (Abeywardena [Fig. 8][0097] the failure event can be any event that affects the functionality of the primary navigation system, such as a loss of connectivity with satellites): determine an estimated location of the UAV on a map based on a location image captured by the camera (Abeywardena [Fig. 8][0172] at least one post-failure image, with one or more visual features within the environment is identified, in order to detect features such as a landmark; [0173] the UAV determines a current location of the UAV by determining a relationship between the identified visual feature and a first localized visual feature); and control the propulsion system to cause the UAV to follow the route to the destination (Abeywardena [0086] in order for the UAV to fly to the destination, the navigation system determines a flight path to the destination, where the flight path is a defined path position of position and altitude (height) along which the UAV can fly, which would be accomplished by controlling the propulsion system).  
Yet, Abeywardena does not teach determine a route to a destination using tracking parameters embedded in the map, wherein the map is divided into a plurality of sections and the tracking parameters indicate an ease of determining a location of the UAV using images captured by the camera with respect to each of the sections.
However, in the same field of endeavor, Taylor does teach determine a route to a destination using tracking parameters embedded in the map, wherein the map is divided into a plurality of sections and the tracking parameters indicate an ease of determining a location of the UAV using images captured by the camera with respect to each of the sections ([0053] the disparity parameter may be used in analyzing the image, wherein the parameter could include height, distances, analysis of the disparity between a reference point and a studied point, and more, which are parameters used to determine the location of the UAV; [0055][Fig. 7][Table 1] when processing an aerial image, if the image is non-uniform, the system may split the image and create a segmentation map (diving the map into plurality of sections), and repeat the process on the squares until all squares are 100% uniform, which is useful for finding differences between different areas of an image and detecting the location of the changes, which would indicate an ease of determining a location of the UAV using images). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abeywardena’s UAV with a backup navigation system by using tracking parameters to better identify the UAV’s location using images, as taught by Taylor, for the purpose of efficiently processing aerial images and creating a system that is more accurate and efficient (Taylor [0007]). 


Regarding claim 2, the combination of Abeywardena and Taylor teaches the UAV of claim 1, wherein determining the estimated location of the UAV on the map based on the image captured by the camera includes: determining the estimated location of the UAV on the map based on the image captured by the camera and a last tracked location of the UAV from the GNSS sensor ([Fig. 8][0172] at least one post-failure image, with one or more visual features within the environment is identified, in order to detect features such as a landmark; [0173] the UAV determines a current location of the UAV by determining a relationship between the identified visual feature and a first localized visual feature; [0123] the backup navigation system had previously calculated their locations when operating the feature localization mode, and can then calculate the locations of the features and the current location of the UAV; [0103] the system can use the location of the detected feature and information indicative of orientation of the UAV to calculate an approximate location of the UAV).  

Regarding claim 4, the combination of Abeywardena and Taylor teaches the UAV of claim 1. Taylor further teaches wherein the tracking parameters are numerical values ([0055] table 1 illustrates that the parameter and the percentage of the uniformity are represented in numerical values).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abeywardena’s UAV with a backup navigation system by using tracking parameters to better identify the UAV’s location using images, as taught by Taylor, for the purpose of efficiently processing aerial images and creating a system that is more accurate and efficient (Taylor [0007]).

Regarding claim 6, the combination of Abeywardena  teaches the UAV of claim 4, wherein the controller further includes logic to determine the route based on an average tracking parameter of sections of the map in the route (Abeywardena [0103-0104] the backup navigation system assumes the average above ground level of the image capture device, the height being one of the tracking parameters, and using this, the system can identify the current location of the UAV and further determine a flight path).

Regarding claim 8, the combination of Abeywardena and Taylor teaches the UAV of claim 1, wherein the map is a three-dimensional map, wherein the three-dimensional map includes a plurality of two-dimensional layers, and wherein different two-dimensional layers of the three-dimensional map correspond to different heights of the UAV (Abeywardena [0084] the image capture device may be a LIDAR device, which creates a 3D representation of an area; [0103] the system can assume that the height above ground level of the image capture device at the current location is equal to the average above ground level of the image capture device when capturing the images to localize the feature, and the field of view of the image capture device, and a 3D volume above the detected feature within the UAV can be determined; [0092] the image device may localize a feature from two-dimensional images, typically two or more), to show vantage points) 

Regarding claim 9, the combination of Abeywardena and Taylor teaches the UAV of claim 8, wherein determining the route includes determining a route that includes a change in height of the UAV (Abeywardena [0086] in order for the UAV to fly to the destination, the navigation system determines a flight path to the destination, where the flight path is a defined path position of position and altitude (height) along which the UAV can fly).  


Regarding claim 10, the combination of Abeywardena and Taylor teaches the UAV of claim 1, wherein determining the estimated location of the UAV on the map based on the location image captured by the camera includes: extracting features of interest from the location image (Abeywardena [0091] once the image is captured, the backup navigation processes the image to detect unique visual features with identifiable characteristics, and upon detecting these features, the system can extract unique identifiable characteristics using feature extraction algorithms); matching the features of interest to features on the map (Abeywardena [0093-0094] the image capture device performs various matching algorithms, and if a match between an extracted visual feature and a detected visual feature is detected, the backup navigation system can determine a location of the feature); and estimating a location of the UAV based on the matched features of interest (Abeywardena [0102] the backup navigation system can use the two identified features and their locations to triangulate the location of the UAV; [0103] the system can use the location of the detected feature and information indicative of orientation of the UAV to calculate an approximate location of the UAV). 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abeywardena et al. (U.S Patent Publication No. 2019/0080142; hereinafter “Abeywardena”), in view of Taylor et al. (U.S Patent Publication No. 2015/0347872), further in view of Lima et al. (U.S Patent Publication No. 2019/0258883; hereinafter “Lima”). 

Regarding claim 3, the combination of Abeywardena and Taylor teaches the UAV of claim 1, wherein the logic further causes the UAV to, in response to detecting the loss of tracking by the GNSS sensor, control the propulsion system. 
While Abeywardena does disclose making adjustments to the flight path, such as the flight altitude, as necessary, along with navigating the UAV with the backup navigation system (Abeywardena [0087-0088]), Abeywardena does not explicitly teach control the propulsion system to cause the UAV to ascend before the location image is captured by the camera.  
However, in the same field of endeavor, Lima does teach control the propulsion system to cause the UAV to ascend before the location image is captured by the camera (depending on the confidence score, the drone can change its position (for example, reduce its altitude, in order to take pictures that capture more detailed features of the area of interest, or in another case, [0033] the drone may also increase the altitude (ascend)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abeywardena and Taylor’s UAV that navigates during GNSS failure using images by adjusting the height of the UAV before location image is captured, as taught by Lima, for the purpose of optimally capturing aerial images (Lima [0018]). 

Regarding claim 5, the combination of Abeywardena and Taylor teaches the UAV of claim 4. While Abeywardena does teach determining discrepancy between the UAV’s location as determined by the backup navigation system and overriding to the primary navigation system to navigate the UAV upon the error being greater than the threshold, Abeywardena does not teach wherein determining the route to the destination using the tracking parameters embedded in the map includes determining the route such that the route does not pass through a section of the map having a tracking parameter that does not meet a threshold value.
However, in the same field of endeavor, Lima does teach wherein determining the route to the destination using the tracking parameters embedded in the map includes determining the route such that the route does not pass through a section of the map having a tracking parameter that does not meet a threshold value (Lima [0038] the processor may select a route that minimizes the distance traversed by the drone in capturing all the unsatisfactory image that need to be recaptured; [0047] the optimized route can be ranked based on the areas of the region and the associated confidence level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Abeywardena and Taylor’s UAV that navigates during GNSS failure using images by minimizing the path with unsatisfactory images, as taught by Lima, for the purpose of optimally capturing aerial images (Lima [0018]).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 8, 2022 have been fully considered but they are not persuasive. Applicant’s argument is focused on the teaching of the secondary reference to Taylor, in that Taylor does not teach the application of the image analysis and classification technique for use specifically in determining a route or destination.  However, the primary reference to Abeywardena et al. teaches the routing elements of the claims, and Taylor is only relied upon to teach the image analysis elements, which are reasonably combinable with Abeywardena et al. as a combination of prior art elements in a known manner with an expectation of predictable results.  The arguments are therefore unpersuasive, and the rejection of the claims is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is (313)446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665